Citation Nr: 1747241	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the discontinuance of the 100 percent evaluation for the service-connected residuals of prostate cancer, effectuated by rating action in August 2012 was proper. 

2.  Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer, effective December 1, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  

In the August 2012 rating decision, the RO reduced the evaluation of the Veteran's residuals of prostate cancer from 100 percent to 40 percent, effective December 1, 2012.  Thereafter, during the pendency of the appeal, in a September 2013 rating decision, the RO granted entitlement to an evaluation of 60 percent for residuals of prostate cancer, effective December 1, 2012.  As this does not represent a complete grant of the benefits sought, the issue remains on appeal before the Board. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2017.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528. 

2.  Since December 1, 2012, the competent evidence of record shows no local reoccurrence or metastasis of prostate cancer or residual renal dysfunction, with residuals of prostate cancer manifested by erectile dysfunction.

3.  The Veteran's service-connected disability precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective December 1, 2012, was proper.  38 U.S.C.A. 1155 , 5107 (West 2014); 38 C.F.R. Â§Â§ 3.105 (e), 4.1, 4.7, 4.115b, DC 7528 (2016).

2.  From December 1, 2012, the criteria for an evaluation in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.115a, 4115b, Diagnostic Code 7528 (2016).

3.  The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Discontinuance of 100 percent rating and Higher Evaluation

From August 8, 2011, to prior to December 1, 2012, an initial 100 percent rating was assigned due to the Veteran's prostate cancer.  Since December 1, 2012, the Veteran's residuals of prostate cancer disability has been rated as 60 percent disabling based on voiding dysfunction.  The Veteran disagrees with the August 2012 (final reduction) rating decision that reduced his initial disability rating for prostate cancer, effective December 1, 2012.

The 100 percent and 60 percent evaluations were assigned under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Under 38 C.F.R. § 3.105 (e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board finds that these provisions are not applicable here because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992)).

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528.  The rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105 (e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case.

The Veteran underwent a VA examination of his prostate cancer residuals in March 2012.  The RO issued a rating reduction proposal in June 2012, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In August 2012, the RO issued a rating decision effectuating the reduction.  The reduction was effective December 1, 2012; essentially the last day of the month after expiration of the 60-day period from the date of notice of the December 2009 final rating action, as set forth in the applicable VA regulation.  Thus, the notice requirements for the reduction of the assigned prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105 (e). 

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after December 1, 2012.  See 38 C.F.R. § 4.7.

The evidence of record, including pertinent VA treatment records and VA genitourinary examinations, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after December 1, 2012.

The March 2012 VA examination report noted no surgery since the radical prostatectomy in September 2011 and no treatment, in terms of hormone therapy, chemotherapy, or radiation being given.

The VA examination and record do not indicate any recurrence or metastasis of prostate cancer.  There is no evidence or allegation the Veteran underwent radiation, chemotherapy, or other therapeutic procedure after 2011.

Therefore, given the lack of recurrence or metastasis of the prostate cancer on or after December 1, 2012, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528; Rossiello, 3 Vet. App. at 430.

Having determined that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a rating higher than 60 percent is warranted since December 1, 2012.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 7528, if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Based on the evidence of record that includes treatment records, VA examination report (March 2012), and the Veteran's statements regarding symptomatology, the predominant residual dysfunction of the Veteran's prostate cancer is voiding dysfunction.

Voiding dysfunction is rated as either urine leakage, frequent, or obstructed voiding.  A maximum 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In cases of urinary frequency, a 40 percent evaluation is the maximum schedular rating and is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The Veteran is currently in receipt of the maximum 60 percent evaluation for the entire period beginning December 1, 2012.  38 C.F.R. § 4.115a provides evaluations in excess of 60 percent for renal dysfunction.  However, the Board notes the Veteran contends his service-connected residuals of prostate cancer manifest as a voiding dysfunction with urinary leakage and urgency.  The Veteran does not allege, and the evidence of record does not support a finding that the Veteran's residuals of prostate cancer include renal dysfunction.  

As such, a higher evaluation for the Veteran's residuals of prostate cancer is not warranted.  

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As of December 1, 2012, the Veteran was in receipt of service connected benefits for residuals of prostate cancer, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; erectile dysfunction associated with residuals of prostate cancer, evaluated as noncompensable; scars associated with residuals of prostate cancer, evaluated as noncompensable; and old myocardial infarction, evaluated as noncompensable.  As such, during the entire period on appeal, beginning December 1, 2012, the Veteran has met the schedular criteria for award of a TDIU.  38 C.F.R. §§ 4.16(a), 4.25.

In numerous statements submitted by the Veteran, he has reported that the post surgical symptoms of his prostate cancer, including urinary leakage, urges to urinate, and associated inability to sleep prevent him from having any sort of productive employment.  

The Veteran was afforded a VA examination in March 2012 during which it was noted that his prostate cancer was in remission and had been treated with surgical prostatectomy.  The examiner noted that the Veteran had residuals of the condition identified as voiding dysfunction and erectile dysfunction.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The condition was noted to impact the Veteran's ability to work.  He had to wear Depends because of ongoing problems with urinary leakage.

In a statement dated in March 2014 the Veteran reported that he had not worked since his cancer surgery in September 2011 due to the continuing after effects of the surgery.  He reported symptoms including uncontrolled urinary leakage, constant urge to urinate almost every hour, the awakening 5 to 6 times a night with urination, and ensuing fatigue from lack of sleep.

In May 2014 the Veteran reported that his prior employment involved working in eating establishments and a coffee roaster.  He worked with food/beverage products or interacted with the general public.  Experiencing an hourly urge caused many visits to a rest room, taking much productive time away from his duties.  Experiencing uncontrolled leakage presented more difficulty as when it occurred he would have to repair to a rest room to remove the soiled guard and absorbent underwear, clean and sanitize, and replace the guard and underwear.  Leakage was noted to happen frequently during the day and could also happen while interacting with the general public.  

Due to the constant awakening during the night for urination the Veteran was unable to achieve any proper sleep.  During waking hours he was fatigued often.  He sometimes dozed off uncontrollably or forced himself to bed for a nap.  

At the hearing before the undersigned in June 2017, the Veteran reported that he stopped working approximately three years prior.  At that time he was freelance writing for a magazine and the magazine went out of business.  He had been a writer for about two to three years.  The Veteran reported that he previously had worked for a coffee company and had done that for about 10 years.  After the business that he was involved in dissolved he started writing.  Then, in September 2011, the Veteran underwent surgery for his prostate and thereafter developed the residual effects.  The Veteran reported that he had an urge to urinate, uncontrolled leakage, and lack of sleep due to getting up five to six times every night.  He had fatigue the next day from not being able to sleep and anxiety and depressed mood.  He reported difficulty working because he had to stop and go to the restroom.  He had to sterilize due to uncontrolled urination.  He was self-conscious working with people due to his condition.  He reported that he was sent to a VA psychiatrist and was told that he could smell urine.  He affirmed that it was his incontinence that prevented him from going out and sustaining substantially gainful employment.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unemployable due to his residuals of prostate cancer.  His employment history is predominantly in the food and beverage industry and required interaction with the general public.  The Veteran's urinary frequency and voiding dysfunction impact the Veteran's ability to obtain and maintain employment by causing stoppage of work as well as fatigue due to having to get up frequently at night.  Although the Veteran worked as a freelance writer, the subject of his writing was food and restaurants.  The Veteran is impaired in going out on his own due to his urinary symptoms causing problems with researching the subjects of his writing.

As the Veteran is in receipt of service-connected disabilities meeting the schedular criteria for award of a TDIU and is unemployable due to his residuals of prostate cancer, entitlement to a TDIU is granted.

ORDER

The discontinuance of the 100 percent evaluation for the service-connected residuals of prostate cancer, effectuated by rating action in August 2012, was proper.

Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer, effective December 1, 2012, is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


